DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph  [0054], equation (1), variables m and m are not defined. Symbol ⨁ is not shown in equation (1).
Appropriate correction is required.
Claim Objections
Claims 2 and 11 objected to because of the following informalities:  not introducing the expended text version of term "RGB".  Appropriate correction is required.
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 2 and 11 recite the abbreviation "RGB" without its expanded text. The claims should be rewritten in such manner so as to recite "Red Green Blue (RGB)" in order to introduce the abbreviation along with its corresponding expanded text. Note the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 recites the limitation "the two driving behaviors" in lines 2-3 and line 2 respectively.  There is insufficient antecedent basis for this limitation in the claims.
	Claims 8-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Etesami (U.S PG-PUB NO. 20210171061 A1) in view of Chen et al .
-Regarding claim 1, Etesami discloses a computer-implemented method for risk object identification via causal inference comprising (Abstract, “identifying the extraneous objects”; Figs. 1-4; [0002], “move safely”; [0003], “a safety module to the extent that a collision … avoided”; [0031], “requirement … proceed safely”; [0020], “avoids collisions”; [0057], “maximal causal entropy”; [0064]): receiving at least one image of a driving scene of an ego vehicle ([0006], “camera images”; Fig. 4; [0062]); analyzing the at least one image to detect (Abstract, “quality function … quality measure”; [0013]-[0014]; [0053], “quality measure”; [0007], “identifying”; [0050]; [0006], “the extraneous objects are initially identified … observations … used, such as … images”; Figs. 1-2) and track dynamic objects within the driving scene of the ego vehicle ([0051], “tracked … predicted”; Abstract, “predicting the trajectories of extraneous objects in the surroundings of an ego vehicle”; Fig. 1, steps 115-130); implementing a mask to remove each of the dynamic objects captured within the at least one image; and analyzing a level of change (Abstract “movement strategies”; Fig. 1, step 160; [0053], “optima”; [0054], “maximize quality measures”) associated with a driving behavior with respect to a removal of each of the dynamic objects (Abstract, “movement of each of the extraneous objects … ascertained …movement of the ego vehicle …  basic rules”; [0015], “deterministic rules … next movement action … ego vehicle”; Fig. 3; Figs. 1-2), wherein at least one dynamic object is identified as a risk object ([0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) that has a highest level of influence with respect to the driving behavior ([0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2).
Etesami is silent to teach implementing a mask to remove each of the dynamic objects captured within the at least one image and to teach an associated driving behavior with respect to a removal of each of the dynamic objects.
In the same field of endeavor, Chen teaches detecting objects in images (Chen: [0018]; [0031]; FIGS. 1-6) and implementing a mask to remove each of the dynamic objects captured within the at least one image (Chen: [0017]; FIG. 1, [0025]; FIG. 2, mask 214; [0034], “masks”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Etesami with the teaching of Chen by implementing a mask to remove each of the dynamic objects captured within the at least one image in order to localize and recognize objects with instance-level semantic segmentation and determine the effect on the end-to-end network output.
Etesami in view of Chen is silent to teach an associated driving behavior with respect to a removal of each of the dynamic objects.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses an associated driving behavior with respect to a removal of each of the dynamic objects (Kim: Abstract, “highlights image regions that potentially influence the network’s output … apply a causal filtering step to determine which input regions actually influence the output”; Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask (set the attention weights to zero) each blob to determine the effect on the end-to-end network output”; Figure1, caption; Figure 5). Kim actually also teaches implementing a mask to remove each of the dynamic objects captured within the at least one image (Kim: Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask … each blob).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen with the teaching of Kim by analyzing a level of change associated with a driving behavior with respect to a removal of each of the dynamic objects in order to determine which input regions actually influence the output.
	 -Regarding claim 7, the modification further discloses wherein analyzing the level of change includes determining the level of change pertaining to the two driving behaviors with the presence of the dynamic object and without the presence of dynamic object as the dynamic object is removed from the driving scene (Etesami: [0016], “does not always follow deterministic rules … for example …”; [0017], “behavior of a pedestrian …”; [0018]-[0019]; [0042]; [0059], “adapted to the behavior of extraneous objects”; FIG. 3).
-Regarding claim 8, the modification further discloses wherein each of the dynamic objects are assigned a causality score that is associated with a causal relationship with the driving behavior based on the level of change (Etesami: [0034], “causal entropy”) .
[0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) based on determining that the at least one dynamic object is assigned a highest causality score in comparison to additional dynamic objects included within the driving scene (Etesami: [0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2; [0025], “maximum entropy”; [0035], “maximum of causal entropy”; [0054], “maximize quality measure”).
-Regarding claim 10, Etesami discloses a system for risk object identification via causal inference comprising ([0042]-[0044]; [0059]; [0061], “system”; Abstract, “identifying the extraneous objects”; Figs. 1-4; [0002], “move safely”; [0003], “a safety module to the extent that a collision … avoided”; [0031], “requirement … proceed safely”; [0020], “avoids collisions”; [0057], “maximal causal entropy”; [0064]): a memory storing instructions when executed by a processor cause the processor to ([0044]): receive at least one image of a driving scene of an ego vehicle ([0006], “camera images”; Fig. 4; [0062]); analyze the at least one image to detect (Abstract, “quality function … quality measure”; [0013]-[0014]; [0053], “quality measure”; [0007], “identifying”; [0050]; [0006], “the extraneous objects are initially identified … observations … used, such as … images”; Figs. 1-2) and track dynamic objects within the driving scene of the ego vehicle ([0051], “tracked … predicted”; Abstract, “predicting the trajectories of extraneous objects in the surroundings of an ego vehicle”; Fig. 1, steps 115-130); implement a mask to Abstract “movement strategies”; Fig. 1, step 160; [0053], “optima”; [0054], “maximize quality measures”) associated with a driving behavior with respect to a removal of each of the dynamic objects (Abstract, “movement of each of the extraneous objects … ascertained …movement of the ego vehicle …  basic rules”; [0015], “deterministic rules … next movement action … ego vehicle”; Fig. 3; Figs. 1-2), wherein at least one dynamic object is identified as a risk object that has a highest level of influence with respect to the driving behavior ([0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2).
Etesami is silent to teach a memory storing instructions that are executed by a processor, implementing a mask to remove each of the dynamic objects captured within the at least one image, and an associated driving behavior with respect to a removal of each of the dynamic objects.
In the same field of endeavor, Chen teaches a memory storing instructions that are executed by a processor (Chen: FIGS. 3, 5; [0024]; [0045]; [0061]; [0067]), detecting objects in images (Chen: [0018]; [0031]; FIGS. 1-6), and implementing a mask to remove each of the dynamic objects captured within the at least one image (Chen: [0017]; FIG. 1, [0025]; FIG. 2, mask 214; [0034], “masks”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Etesami with the teaching of Chen by using a memory storing instructions that are executed by a processor and implementing a mask to remove each of the dynamic objects captured 
Etesami in view of Chen is silent to teach an associated driving behavior with respect to a removal of each of the dynamic objects.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses an associated driving behavior with respect to a removal of each of the dynamic objects (Kim: Abstract, “highlights image regions that potentially influence the network’s output … apply a causal filtering step to determine which input regions actually influence the output”; Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask (set the attention weights to zero) each blob to determine the effect on the end-to-end network output”; Figure1, caption; Figure 5). Kim actually also teaches implementing a mask to remove each of the dynamic objects captured within the at least one image (Kim: Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask … each blob).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen with the teaching of Kim by analyzing a level of change associated with a driving behavior with respect to a removal of each of the dynamic objects in order to determine which input regions actually influence the output.
	 -Regarding claim 16, the modification further discloses wherein analyzing the level of change includes determining the level of change pertaining to the two driving Etesami: [0016], “does not always follow deterministic rules … for example …”; [0017], “behavior of a pedestrian …”; [0018]-[0019]; [0042]; [0059], “adapted to the behavior of extraneous objects”; FIG. 3).
-Regarding claim 17, the modification further discloses wherein each of the dynamic objects are assigned a causality score that is associated with a causal relationship with the driving behavior based on the level of change (Etesami: [0034], “causal entropy”) .
-Regarding claim 18, the modification further discloses wherein the at least one dynamic object is identified as the risk object ([0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) based on determining that the at least one dynamic object is assigned a highest causality score in comparison to additional dynamic objects included within the driving scene (Etesami: [0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2; [0025], “maximum entropy”; [0035], “maximum of causal entropy”; [0054], “maximize quality measure”).
-Regarding claim 19, Etesami discloses a computer-implemented method for risk object identification via causal inference comprising (Abstract, “identifying the extraneous objects”; Figs. 1-4; [0002], “move safely”; [0003], “a safety module to the extent that a collision … avoided”; [0031], “requirement … proceed safely”; [0020], “avoids collisions”; [0057], “maximal causal entropy”; [0064]): receiving at [0006], “camera images”; Fig. 4; [0062]); analyzing the at least one image to detect (Abstract, “quality function … quality measure”; [0013]-[0014]; [0053], “quality measure”; [0007], “identifying”; [0050]; [0006], “the extraneous objects are initially identified … observations … used, such as … images”; Figs. 1-2) and track dynamic objects within the driving scene of the ego vehicle ([0051], “tracked … predicted”; Abstract, “predicting the trajectories of extraneous objects in the surroundings of an ego vehicle”; Fig. 1, steps 115-130); implementing a mask to remove each of the dynamic objects captured within the at least one image; and analyzing a level of change (Abstract “movement strategies”; Fig. 1, step 160; [0053], “optima”; [0054], “maximize quality measures”) associated with a driving behavior with respect to a removal of each of the dynamic objects (Abstract, “movement of each of the extraneous objects … ascertained …movement of the ego vehicle …  basic rules”; [0015], “deterministic rules … next movement action … ego vehicle”; Fig. 3; Figs. 1-2), wherein at least one dynamic object is identified as a risk object ([0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) that has a highest level of influence with respect to the driving behavior ([0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2).
Etesami is silent to teach a non-transitory computer readable storage medium storing instructions that when executed by a computer, implementing a mask to remove each of the dynamic objects captured within the at least one image and to teach an associated driving behavior with respect to a removal of each of the dynamic objects.
Chen, [0006]; [0024]; [0060]-[0061]; [0067]; FIGS.3, 5), detecting objects in images (Chen: [0018]; [0031]; FIGS. 1-6) and implementing a mask to remove each of the dynamic objects captured within the at least one image (Chen: [0017]; FIG. 1, [0025]; FIG. 2, mask 214; [0034], “masks”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Etesami with the teaching of Chen by using a non-transitory computer readable storage medium storing instructions that when executed by a computer and implementing a mask to remove each of the dynamic objects captured within the at least one image in order to build a feasible system to localize and recognize objects with instance-level semantic segmentation and determine the effect on the end-to-end network output.
Etesami in view of Chen is silent to teach an associated driving behavior with respect to a removal of each of the dynamic objects.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses an associated driving behavior with respect to a removal of each of the dynamic objects (Kim: Abstract, “highlights image regions that potentially influence the network’s output … apply a causal filtering step to determine which input regions actually influence the output”; Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask (set the attention weights to zero) each blob to determine the effect on the end-to-end network output”; Figure1, caption; Figure 5). Kim actually also teaches implementing Kim: Page 1, 2nd Col., 2nd paragraph, lines 11-13, “clustering it into attention “blobs” and then mask … each blob).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen with the teaching of Kim by analyzing a level of change associated with a driving behavior with respect to a removal of each of the dynamic objects in order to determine which input regions actually influence the output.
-Regarding claim 20, the modification further discloses wherein the at least one dynamic object is identified as the risk object based on determining that the at least one dynamic object (Etesami: [0016], “behavior of the foreign objects … does not … follow deterministic rules”; [0017], “pedestrian”; [0018]; Figs. 1-2) is assigned a highest causality score that is associated with a causal relationship with the driving behavior based on the level of change in comparison to additional dynamic objects included within the driving scene (Etesami: [0016], “correct driving maneuver”; [0019], “behavior of the ego vehicle”; [0041]-[0042]; [0062]-[0064]; Fig. 4; Abstract, “optimal movement strategies”; Figs. 1-2; [0025], “maximum entropy”; [0035], “maximum of causal entropy”; [0054], “maximize quality measure”).
Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Etesami (U.S PG-PUB NO. 20210171061 A1) in view of Chen et al (U.S PG-PUB NO. 20180253622 A1), and further in view of Kim et al (arXiv:1703.10631v1), in view of Wang et al (2019 ICRA, pp. 8853-8859).
Regarding claim 2 and claim 11, Etesami in view of Chen, and further in view of discloses the methods of claim 1 and claim 10 respectively.
Etesami discloses wherein receiving the at least one image includes receiving a RGB image of a surrounding environment of the ego vehicle (Etssami: Fig. 4) and extracting image frames that include the driving scene of the ego vehicle that include the dynamic objects, wherein the dynamic objects include traffic participants that are located within the driving scene (Etssami: Fig. 4; [0062]-[0064]).
Chen does teach extraction of features and feature maps (Chen: [0033], [0039]) from an image that include the driving scene of the ego vehicle that include the dynamic objects.
Etesami in view of Chen is silent to teach receiving a RGB image and image frames.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses extracting image frames (Kim: Page 5, 1st Col., 1st paragraph, “1,200,000 frame”; Page 5, 2nd  Col.,  Table 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen with the teaching of Kim by extracting image frames in order to have sensor logs to estimate the interpolated measurements.
Etesami in view of Chen, further in view of Kim is silent to teach using a RGB image. 
nd Col., 2nd paragraph, “RGB” images).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen, and further in view of Kim with the teaching of Wang by extracting RGB images in order to extract global image contextual features and an object-centric representation for analysis.
-Regarding claim 3 and claim 12, Etesami in view of Chen, and further in view of discloses the methods of claim 1 and claim 10 respectively.
Etesami in view of Chen is silent to teach computing a bounding box around each dynamic object included within an image frame and executing a temporal modeling process executed by a neural network to detect and track the ego vehicle and the dynamic objects.
However, Kim is an analogous art pertinent to the problem to be solved in this application and further discloses extracting image frames (Kim: Page 5, 1st Col., 1st paragraph, “1,200,000 frame”; Page 5, 2nd Col.,  Table 1) and executing a temporal modeling process executed by a neural network to detect and track the ego vehicle and the dynamic objects (Kim: Figure 1; Figure 2(c); Page 4, 2nd Col., 4th paragraph, “temporal features … spatio-temporal 3D particles”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen with the teaching of Kim by extracting image frames in order to have 
Etesami in view of Chen, further in view of Kim is silent to teach computing a bounding box. 
However, Wang is an analogous art pertinent to the problem to be solved in this application and further discloses computing a bounding box (Wang: Figs. 1-4, 8; Page 8855, 1st Col., Algorithm 1, “bounding boxes”; Page 8856, 2nd Col., 1st paragraph, “generate bounding boxes”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Etesami in view of Chen, and further in view of Kim with the teaching of Wang by computing a bounding box in order to localize and recognize objects.
Allowable Subject Matter
Claims 4-6 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664